In the United States Court of Federal Claims
                                       Filed: January 8, 2018


      IN RE ADDICKS AND BARKER
      (TEXAS) FLOOD-CONTROL
      RESERVOIRS                                           Master Docket No. 17-3000L



      THIS DOCUMENT APPLIES TO:

      ALL CASES



                                              ORDER

       On January 2, 2018, the court issued an Order directing the parties to file a Joint Status
Report on January 5, 2018. ECF No. 122.

        On January 4, 2018, the parties met in Houston, Texas to identify test cases and discuss
whether those test cases, once adjudicated, will have a preclusive effect on all directly or indirectly
related cases.

         On January 5, 2018, Plaintiffs filed a Status Report, stating, inter alia, that “[t]he United
States will give to Plaintiffs by January 8, 2018 a list of requested information it believes relevant
to test property selection.” ECF No. 125 at 2. On that same day, the Government filed a Status
Report, informing the court that “[t]he United States will give to Plaintiffs[,] by January 8, 2018[,]
a list of requested information it believes relevant to test property selection.” ECF No. 126 at 2.

        Accordingly, the Government is directed to provide the aforementioned information to
Plaintiffs today, January 8, 2018, by 5:00 PM (EST).

       IT IS SO ORDERED.

                                                       s/ Susan G. Braden
                                                       Susan G. Braden
                                                       Chief Judge